DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Examiner notes this application is a continuation from 15/970,406.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/02/2020, 11/02/2020, 2/12/2021 and 4/4/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 2, 13-14, 18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Ishimaru (US 2017/0110959).
 	With respect to claim 2, Ishimaru discloses an ideal diode circuit comprising: a first transistor (Fig. 1 101), coupled between an anode terminal (Fig. 1 A) and a cathode terminal (Fig. 1 K) of the ideal diode circuit, and including a control terminal (Fig. 1 101 gate); a second transistor (Fig. 1 105) having a first terminal (Fig. 1 105 drain) coupled to the cathode terminal (Fig. 1 K) and a second terminal (Fig. 1 105 source); a capacitor (Fig. 1 113) arranged between the anode terminal (Fig. 1 A) and the second terminal (Fig. 1 105 source) of the second transistor; and a first differential amplifier (Fig. 1 102) having differential input terminals (Fig. 1 102 IN+,IN-) and an output terminal (Fig. 1 COUT), the differential input terminals coupled (Fig. 1 Vin- coupled to A) to the anode terminal and to the second terminal (Fig. 1 Vin+ coupled to source 105) of the second transistor such that the second transistor is arranged between the cathode terminal (Fig. 1 K) and one of the differential input terminals (Fig. 1 IN+), and the output terminal coupled to the control terminal (Fig. 1 COUT) of the first transistor to control the first transistor to be on (Fig. 6E Vgs high) when an anode voltage at the anode terminal is greater than (Fig. 6A Vds < 0) a cathode voltage at the cathode terminal, and off (Fig. 6E Vgs low) when the anode voltage is less than the cathode voltage (Fig. 6A Vds > 0).  	With respect to claim 13, Ishimaru discloses a method of operating a first transistor (Fig. 1 101) as an ideal diode circuit having an anode terminal (Fig. 1 A) and a cathode terminal (Fig. 1 K), the method comprising: setting an output (Fig. 1 COUT) of a first differential amplifier (Fig. 1 102) to a first state (Fig. 1 ON) that activates a control terminal of the first transistor when an anode voltage at the anode terminal is greater than a cathode voltage at the cathode terminal; setting an output of the first differential amplifier to a second state (Fig. 1 OFF) that deactivates the control terminal of the first transistor when the anode voltage at the anode terminal is less than the cathode voltage at the cathode terminal; blocking (Fig. 1 105 off) the cathode voltage at the cathode terminal from the first differential amplifier using a second transistor (Fig. 1 105), wherein differential input terminals (Fig. 1 IN+,IN-) of the first differential amplifier are coupled to the anode terminal and to the second transistor such that the second transistor is arranged between the cathode terminal and one of the differential input terminals; and referencing the first differential amplifier to the anode voltage (Fig. 1 Vs) at the anode terminal and not to a circuit ground voltage.  	With respect to claim 14, Ishimaru discloses the method of claim 13, including: charging a capacitor (Fig. 1 104) when the anode voltage at the anode terminal is less than the cathode voltage at the cathode terminal; referencing the capacitor to the anode voltage (Fig. 1 Vs) at the anode terminals; and powering (Fig. 1 102 VCC) the first differential amplifier using the voltage (Fig.1 Vc) of the capacitor.  	With respect to claim 18, Ishimaru discloses the method of claim 14, 
 including applying an offset voltage (paragraph 77) to one of the differential input terminals (Fig. 1 IN+) of the first differential amplifier to provide a forward voltage (Fig. 1 drain-source voltage 105) of the ideal diode circuit.  	With respect to claim 20, Ishimaru discloses an electronic circuit comprising: a voltage input (Fig. 5 Nu) to receive an alternating current (AC) voltage (Fig. 5 Vu); and a rectifying circuit (Fig. 1 108) having an anode terminal (Fig. 1 A) and a cathode terminal (Fig. 1 K), the rectifying circuit including: a first transistor (Fig. 1 101), coupled between the anode terminal and the cathode terminal, and including a control terminal (Fig. 1 101 gate); a second transistor (Fig. 1 105) having a first terminal (Fig. 1 105 drain) coupled to the cathode terminal and a second terminal (Fig. 1 105 source); a capacitor (Fig. 1 113) arranged between the anode terminal and the second terminal of the second transistor; and a first differential amplifier (Fig. 1 102) having differential input terminals (Fig. 1 IN+,IN-) and an output terminal (Fig. 1 COUT), the differential input terminals coupled to the anode terminal and to the second terminal of the second transistor such that the second transistor is arranged between the cathode terminal and one of the differential input terminals, and the output terminal coupled to the control terminal of the first transistor to control the first transistor to be on (Fig. 6E Vgs high) when an anode voltage at the anode terminal is greater than (Fig. 6A Vds <0) a cathode voltage at the cathode terminal, and off (Fig. 6E Vgs low) when the anode voltage is less than (Fig. 6A Vds >0) the cathode voltage. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (US 2017/0110959) in view of Federico (US 4,519,024).
 	With respect to claim 11, Ishimaru discloses the ideal diode circuit of claim 2, wherein the first transistor is an n-type metal oxide semiconductor (NMOS) transistor (Fig. 8 101) and the second transistor is also an NMOS transistor (Fig. 8 105). Ishimaru remains silent as to whether the second transistor is a depletion mode transistor. The use of depletion mode transistors was well known in start-up circuits.
 	Federico discloses a synchronous rectifier which used depletion transistors (Fig. 3 T3). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the second transistor is a depletion mode NMOS transistor, in order to provide power at start-up. 
 	With respect to claim 19, Ishimaru in view of Federico make obvious the method as set forth above. See claim 11 for additional details. 

 	Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (US 2017/0110959) in view of Fang (US 2011/0096578).
 	With respect to claim 12, Ishimaru discloses the ideal diode circuit of claim 2, wherein the first transistor is an n-type metal oxide semiconductor (NMOS) transistor. Ishimaru remains silent as to using a PMOS transistor. The use of PMOS transistors as synchronous rectifiers was well known at the time of filing of the invention.
 	Fang implements a synchronous rectifier wherein the first transistor (Fig. 4A 1) is a p-type metal oxide semiconductor (PMOS) transistor. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the first transistor is a p-type metal oxide semiconductor (PMOS) transistor, in order to simplify the turn on circuitry and reduce the size of the first transistor.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,333,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses all the claimed features of the first transistor, the second transistor, the capacitor and the first differential amplifier, as well as the feedback loop and clamped voltage.
Allowable Subject Matter
 	Claim 3 is rejected under obviousness type double patenting, but would be allowable upon receipt of an appropriate terminal disclaimer and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  	Claims 4-10, 15-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 3, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,  wherein the second transistor further includes a control terminal coupled to a circuit feedback loop to cause a voltage across the capacitor to equal a clamped voltage; and wherein the first differential amplifier further includes power terminals coupled across the capacitor and referenced to the anode voltage at the anode terminal.  	With respect to claim 4, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a diode having an anode coupled to the second terminal of the second transistor and a cathode coupled to the capacitor; a second differential amplifier that includes a first differential input terminal coupled to the capacitor, a second differential input terminal coupled to a reference voltage, an output terminal coupled to a control terminal of the second transistor, and power terminals; and wherein the first differential amplifier further includes power terminals, and the power terminals of the first differential amplifier and the second differential amplifier are coupled across the capacitor.  	With respect to claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a third transistor including a first terminal, a second terminal, and a control terminal, wherein, the first terminal of the third transistor is coupled to the second terminal of the second transistor; a diode having an anode coupled to the second terminal of the third transistor and a cathode coupled to the capacitor and a control terminal of the second transistor; and a second differential amplifier that includes a first differential input terminal coupled to the cathode of the diode, a second differential input terminal coupled to a reference voltage, and an output terminal coupled to the control terminal of the third transistor.  	With respect to claim 7, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a third transistor including a first terminal, a second terminal, and a control terminal, wherein, the first terminal of the third transistor is coupled to the second terminal of the second transistor; a diode including: an anode coupled to the second terminal of the third transistor and a control terminal of the second transistor; and a cathode coupled to the capacitor and a control terminal of the second transistor; and a second differential amplifier that includes a first differential input terminal coupled to the cathode of the diode, a second differential input terminal coupled to a reference voltage, and an output terminal coupled to the control terminal of the third transistor.  	With respect to claim 8, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a diode having a cathode coupled to the capacitor and an anode coupled to a control terminal of the second transistor; a voltage regulator circuit coupled to the second terminal of the second transistor and configured to provide a reference voltage to the anode of the diode; and wherein the first differential amplifier further includes a first power terminal coupled to the cathode of the diode and a second power terminal coupled to the anode terminal of the ideal diode circuit.  	With respect to claim 9, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a diode having a cathode coupled to the capacitor and to a control terminal of the second transistor; a voltage regulator circuit coupled to the second terminal of the second transistor and configured to provide a reference voltage to the anode of the diode; and wherein the first differential amplifier further includes a first power terminal coupled to the cathode of the diode and a second power terminal coupled to the anode terminal of the ideal diode circuit.  	With respect to claim 10, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a diode having a cathode coupled to the capacitor and an anode coupled to the second terminal of the second transistor; an offset voltage circuit arranged between the second terminal of the second transistor and one of the differential input terminals of the first differential amplifier; and a voltage divider circuit coupled across the capacitor wherein an output of the voltage divider circuit is coupled to a control terminal of the second transistor. 
 	With respect to claim 15, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, clamping a voltage at a first terminal of the capacitor to a clamped voltage; wherein the referencing the capacitor to the anode voltage includes coupling a second terminal of the capacitor to the anode terminal; and wherein the powering the first differential amplifier includes powering the first differential amplifier using a voltage that is a difference between the clamped voltage and the anode voltage.  	With respect to claim 21, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the rectifying circuit further includes: a diode having an anode coupled to the second terminal of the second transistor and a cathode coupled to the capacitor; a second differential amplifier that includes a first differential input terminal coupled to the capacitor, a second differential input terminal coupled to a reference voltage, an output terminal coupled to a control terminal of the second transistor, and power terminals; and wherein the first differential amplifier further includes power terminals, and the power terminals of the first differential amplifier and the second differential amplifier are coupled across the capacitor. 	
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839